DETAILED CORRESPONDENCE
This office action is in response to applicant’s filing dated August 20, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 201-256 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed August 20, 2021.  Acknowledgement is made of Applicant's amendment of claim(s) cancelation of claim(s) 1-200; and addition of new claim(s) 214-256. 
Applicants elected without traverse Group I, drawn to a pharmaceutical composition comprising 4-((R)-2-[5-(2-fluoro-3-methoxy-phenyl)-3-(2-fluoro-6-trifluoromethyl-benzyl)-4- methyl-2,6-dioxo-3,6-dihydro-2H-pyrimidin-1-yl]-1-phenyl-ethylamino)-butyric acid (Compound A) or a pharmaceutically acceptable salt thereof:

    PNG
    media_image1.png
    269
    312
    media_image1.png
    Greyscale
;

New claims 214-223, 228-237, 242-251, 255, and 256 are directed to the elected species.  Thus, claims 214-223, 228-237, 242-251, 255, and 256 are presently under examination.  New claims 224-227, 234-241, and 252-254 are directed to a nonelected species.  Thus, claims 224-227, 234-241, and 252-254 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 12, 2019.
 	Claim 201-223, 228-237, 242-251, 255, and 256 are presently under examination as they relate to the elected composition: a formulation comprising an anti-gelling agent, sodium carbonate and a water soluble filler, mannitol.

Priority
The present application is claims benefit of US Provisional Application Nos. 62/547,402 and 62/660,102 filed on August 18, 2017 and April 19, 2018, respectively and to PCT/US2018/043321 filed on July 23, 2018.  The effective filing date of the instant application is August 18, 2017.

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Modified Objections and/or Rejections
Modifications Necessitated by Claim Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 201-223, 228-237, 242-251, 255, and 256 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (US 7,419,983 B2) in view of Li (US 2016/0354315 A1).
Regarding claims 201-223, 228-237, 242-251, 255, and 256, Guo teaches pharmaceutical compositions comprising GnRH antagonists (col 2, line 35-38, and claim 21) wherein the composition comprises a pharmaceutically acceptable carrier or diluent and a compound of formula (I) wherein the compound is 3-2(R)-hydroxycarbonylpropyl-amino-2-phenylethyl-5-(2-fluoro-3-methoxyphenyl)-1-2-fluoro-6-(trifluoromethyl)benzyl-6-methylpyrimidine-2,4(1H,3H)-

    PNG
    media_image2.png
    380
    561
    media_image2.png
    Greyscale

Guo does not teach the excipient is an anti-gelling agent, sodium carbonate.
However, Li teaches a stable solid pharmaceutical dosage form for oral administration wherein the dosage form is so designed that the active pharmaceutical ingredient of the drug content is released in a controlled manner (abstract); wherein the API (active pharmaceutical ingredient) is elagolix [0091]; wherein the drug content further comprises an excipient, wherein the excipient is mannitol [0010]; wherein the dosage form comprises a gas-generating component loaded into the first compartment, the gas generating component is sodium carbonate [0111].   Elagolix is equivalent to Compound A. Moreover, Li teaches in certain embodiments the outer layers of the dosage form dissolve immediately and release the embedded drug content when the dosage form is administered.  Thus, Li suggests a composition comprising Compound A wherein the excipients include mannitol and sodium carbonate.  It would have been prima facie obvious to a person of ordinary skill in the art, 

Regarding claims 201-210, the cited art does not explicitly teach the method steps for preparing a composition comprising elagolix sodium; an anti-gelling agent, sodium carbonate; and a water soluble filler, mannitol as set forth in the claims.  However, as set forth above, the cited art renders obvious a composition comprising elagolix sodium, sodium carbonate, and mannitol.  Moreover, the method steps of claims 200-204 are considered method steps for producing the claimed composition (a product-by-process claim). MPEP 2113 teaches that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  In the instant case, the prior art suggests a composition comprising elagolix sodium, sodium carbonate, and mannitol in amounts that render the claimed amounts obvious (see above rejection).  Thus, the final product of the prior art appears to be the same as the instantly claimed product even though the prior art product may have been produced by a different process.


instant claim 211-213, Guo teaches the GnRH antagonist is in an amount from 0.1 mg to 250 mg, more typically from 1 mg to 60 mg (col 16, lines 1-5).  Regarding the claimed ratio of Compound A to anti-gelling agent of instant claims 211-213, 219, 223, 233, 237, and 247, it would have been obvious to one of ordinary skill in the art to optimize ratio of Compound A and sodium carbonate to formulate a composition comprising Compound A and sodium carbonate because ratio of components is a result-effective variable, i.e. a variable that achieves a recognized result.  Similarly, regarding claims 220, 234 and 248, it would have been obvious to one of ordinary skill in the art to optimize amounts of Compound A, mannitol, and sodium carbonate to formulate a composition comprising Compound A, mannitol and sodium carbonate amounts of active agents and excipients is a result-effective variable, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable amounts and ratios would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosage given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").

Regarding claims 216, 217, 221, 222, 230, 231, 235, 236, 244, 245, 249, and 250, the prior art does not explicitly teach the anti-gelling agent, sodium carbonate, acts as a stabilizer claims 216, 217, 230, 231, 244, and 245); wherein the composition comprises less than 0.7% Compound B after storage for at least one month at 25°C and 60% relative humidity (claims 221, 235, and 249); or wherein the composition comprises less than 0.7% Compound B after storage from about one month to about three months at 25°C and 60% relative humidity (claim 222, 236, and 250).  However, the above functional and pharmacokinetic properties depend, among other things, from the specific components, relative amounts, type of formulation, and pH of the formulation etc., all of which seem to be the same or very similar to the composition made obvious by the prior art (see above rejection).
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the formulations comprising Compound A and an anti-gelling agent that will result from the teachings of the prior art does not possess the same material, structural and functional characteristics of the formulation claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the formulation used in the instantly claimed method is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
Taken together, all this would result in the composition of claims 201-223, 228-237, 242-251, 255, and 256 with a reasonable expectation of success.

Response to Arguments
Combination of Guo and Li
Applicant argues:
Neither Guo nor Li teach a composition in the form of a stable, immediate release tablet comprising elagolix sodium and an anti-gelling agent.  A person having ordinary skill in the art would understand that an immediate release tablet provides immediate drug release without delaying or prolonging dissolution or absorption of the drug. As the present specification explains, an exemplary immediate release tablet releases at least 80% of elagolix in 45 minutes, measured using USP apparatus II, in 900 mL of sodium phosphate, pH 6.8, at 370 C and paddle speed of 50 rpm. Specification, Guo prophetically and generically mentions tablets that contain, in addition to a GnRH receptor antagonist, diluents, dispersing and surface active agents, binders and lubricants.  Guo does not refer to a stable, immediate release tablet.  Li refers to a stable solid pharmaceutical dosage form for oral administration wherein the dosage form is designed such that the active pharmaceutical ingredient "is released in a controlled manner."  Applicants note that the delayed opening of the second compartment in Li provides the controlled release that is a critical feature of Li's invention.  The Office contends that "Li teaches in certain embodiments the outer layers of the dosage form dissolve immediately and release the embedded drug content when the dosage form is administered."  However, the entire context of paragraph in Li from which the Office cites clearly demonstrates that Li is directed to providing prolonged release in a controlled manner.


Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, Li teaches in certain embodiments, the other layers of the dosage form dissolve immediately and release the embedded drug content when the dosage form is administered [0110].  Thus, Li teaches that controlled release also encompasses immediate release.  Thus, as set forth above, it would have been prima facie obvious to a person of ordinary skill in the art, formulate a solid composition comprising Compound A, mannitol, and sodium carbonate wherein the composition is formulated for immediate release in view of the teachings of Li.  Moreover, the instant specification discloses that in some embodiments, in certain embodiments, the immediate release tablet releases at least 80% of Compound A or a pharmaceutically acceptable salt thereof in 30 minutes and in some embodiments, the immediate release tablet releases at least 80% of Compound A or a pharmaceutically acceptable salt thereof in 45 minutes.  Li teaches in certain embodiments the frame structure of tablet is made of a material that dissolves between 1-10 minutes, and the substrate dissolves in 2-60 seconds, preferably in 2, 5, 10, 15, 20, 25, 30, 35, 40, 45, 50, 55, 60 seconds; as shown in FIG. 8B, the API can be released in seconds after the dosage form is administered; in certain embodiments, the Substrate also forms a network, which can further accelerate the release of the API [0101].  Thus, the controlled release formulations of Li read on immediate release compositions.



Applicant argues:
Neither Guo nor Li teach a composition comprising elagolix sodium and an anti-gelling agent.  According the present specification, "an 'anti-gelling agent' is an agent that reduces or prevents gel formation."  The Office acknowledges that Guo does not teach or suggest a composition that comprises an anti-gelling agent. Instead, the Office turns to Li, which refers to a dosage form including a substrate forming at least a first compartment and a second compartment.  In this context (a two compartment dosage form), Li mentions that a "gas-generating component" may be loaded into the first compartment.  The gas-generating component can be sodium carbonate.  None of the working examples of Li included a dosage form containing sodium carbonate or any other anti-gelling agent. Indeed, Li only mentioned sodium carbonate in the context of providing a "gas-generating component" for an effervescent formulation.  Li is silent with respect to reducing or preventing gel formation. Applicants submit that a person having ordinary skill in the art would not have been motivated to look to Li to provide an anti-gelling agent because Li does not even recognize, let alone provide a solution to, the problem of gel formation. Moreover, nothing in the cited references would have given a person having ordinary skill in the art that a gas-generating component would be a suitable anti-gelling agent.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
In response to applicant's argument that the cited art does not teach the use of sodium carbonate as an anti-gelling agent, the fact that applicant has recognized another advantage Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  As set forth above, Li suggests a composition comprising Compound A wherein the excipients include mannitol and sodium carbonate.  As set forth above, it would have been prima facie obvious to a person of ordinary skill in the art, formulate a solid composition comprising Compound A, mannitol, and sodium carbonate wherein the composition is formulated for immediate release in view of the teachings of Li with a reasonable expectation of success.  The Examiner notes that sodium carbonate, is the elected anti-gelling agent, and thus reads on anti-gelling agent.  Mannitol is the elected water soluble filler and thus reads on water soluble filler.  Thus, as set forth above, it would have prima facie obvious to one of ordinary skill in the art to arrive at a solid composition comprising Compound A; a water soluble filler, mannitol; and an anti-gelling agent, sodium carbonate, wherein the composition is formulated for immediate release in view of the cited references.


Applicant argues:
Applicants submit that the Office has not established a prima facie case of obviousness because the combination of Guo and Li does not provide a person having ordinary skill in the art with a reasonable expectation of success in obtaining the claimed subject matter. As explained in further detail below, Applicants submit that a person having ordinary skill in the art would not have been able to predict, based on the disclosures of Guo and Li, that the gas-generating agents identified by Li would been suitable to reduce gelling of the API and/or 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, Li suggests a composition comprising Compound A wherein the excipients include mannitol and sodium carbonate.  The Examiner notes that sodium carbonate, is the elected anti-gelling agent, and thus reads on anti-gelling agent.  Mannitol is the elected water soluble filler and thus reads on water soluble filler.  Thus, as set forth above, it would have prima facie obvious to one of ordinary skill in the art to arrive at a solid composition comprising Compound A; a water soluble filler, mannitol; and an anti-gelling agent, sodium 


Applicant argues:
The present specification explains that a stable pharmaceutical composition may, for example, exhibit less degradation of the API and/or lower amounts of degradation products.  In particular, a stable pharmaceutical composition may, for example, contain less than 1% Compound B.  Moreover, despite there being no requirement to do so, Applicants' specification includes a working example in which several exemplary species of anti-gelling agents were utilized.  As demonstrated in Table C4, these compositions contained less than 1% lactam moiety (Compound B) in an accelerated stability study.  The cited art is silent with respect to problems associated with gelling of the API and/or the lactam degradation product (i.e., Compound B). Moreover, none of the cited references provide any direction on how to achieve a stable pharmaceutical composition for an elagolix sodium immediate release tablet. Thus, the combination of Guo and Li does not provide a person having ordinary skill in the art with a reasonable expectation of success in obtaining the claimed subject matter.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, Li suggests a composition comprising Compound A wherein the excipients include mannitol and sodium carbonate.  The Examiner notes that sodium carbonate, prima facie obvious to one of ordinary skill in the art to arrive at a solid composition comprising Compound A; a water soluble filler, mannitol; and an anti-gelling agent, sodium carbonate, wherein the composition is formulated for immediate release in view of the cited references.  The prior art does not explicitly teach the disclosed composition possesses the disclosed stability properties.  However, the above pharmacokinetic parameters depend, among other things, from the specific components, relative amounts, type of formulation, and pH of the formulation etc., all of which seem to be the same or very similar to the composition made obvious by the prior art (see above rejection).
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the formulations comprising Compound A; a water soluble filler, mannitol; and an anti-gelling agent, sodium carbonate that will result from the teachings of the prior art does not possess the same material, structural and functional characteristics of the formulation claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the formulation used in the instantly claimed method is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).


	
Conclusion
Claims 201-223, 228-237, 242-251, 255, and 256 are rejected.
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RR/             Examiner, Art Unit 1628                                                                                                                                                                                           
/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628